PER CURIAM.
Finding that Orion Insurance Company failed to use the required waiver form for uninsured motorist insurance and, as a result, was unable to establish a valid waiver, we affirm the Summary Final Judgment in favor of appellee. § 627.727(1), Fla.Stat. (Supp.1984). Cf Northern Ins. Co. of N. Y. v. Hiers, 504 So.2d 1382 (Fla. 5th DCA 1987) (notice of coverage options neither attached directly to premium notice nor incorporated in premium notice fails to comply with statutory requirement). We reject the contention that a non-conforming waiver form may constitute presumptive proof of waiver. Appellant’s remaining point lacks merit.
Affirmed.